352 S.W.3d 422 (2011)
Kelley COURTNEY, Appellant,
v.
McDONALD'S RESTAURANT, Respondent
No. ED 96589.
Missouri Court of Appeals, Eastern District, Division Two.
November 8, 2011.
Christopher T. Tucker, Barbour & Tucker, LLC, O'Fallon, MO, for appellant.
John Mohan, Margaret A. Hesse, Tueth, Keeney, Cooper, Mohan & Jackstadt, P.C., St. Louis, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Kelley Courtney appeals the decision of the Labor and Industrial Relations *423 Commission ("Commission") modifying the Administrative Law Judge's award of workers' compensation benefits. On appeal, Courtney argues the Commission erred in reversing the award of temporary total disability from 11 March 2003 to 25 April 2004, and in modifying the award of permanent total disability.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.